Title: [Notes on Probate Law, October–December 1758.]
From: Adams, John
To: 


       Tis absurd, to for a Testator to say, after he has devised his Lands to one in fee, that they shall go over to another.
       There is no Remainder to an Estate in fee. A fee simple, upon fee  but a Testator may very legally and sensibly devise Lands to one in fee, and then say, in Case Death or any other Accident should happen to incapacitate the Devisee to take, then the Lands shall go to another.
       If a Testator should devise £20 to one, and all the Rest of his personal Estate to another, and it should happen that this particular Legacy could not pass to that Legatee, the Residuary Legatee shall have that £20, before the Executor.
       